 



Exhibit 10.2
DISBURSEMENT AGREEMENT AMENDMENT
     This FIRST AMENDMENT TO DISBURSEMENT AGREEMENT (this “Amendment”) is dated
as of March 5, 2007 and entered into by and among VML US FINANCE LLC, a Delaware
limited liability company (the “Borrower”), VENETIAN COTAI LIMITED, a
corporation organized under the laws of the Macau Special Administrative Region
of the People’s Republic of China (“Cotai Subsidiary”), VENETIAN MACAU LIMITED,
a corporation organized under the laws of the Macau Special Administrative
Region of the People’s Republic of China (“VML” and, jointly and severally with
the Borrower, Cotai Subsidiary and any Additional Subsidiary from time to time
party to the Disbursement Agreement referred to below, the “Company”), THE BANK
OF NOVA SCOTIA, as the initial Disbursement Agent, and THE BANK OF NOVA SCOTIA,
as the initial Bank Agent for the Lenders under the Credit Agreement referred to
below. Capitalized terms used herein without definition shall have the meanings
given to them in the Disbursement Agreement or, if not defined therein, the
Credit Agreement.
Section 1. AMENDMENTS TO EXISTING PROVISIONS OF THE DISBURSEMENT AGREEMENT
1.1 Amendment to Section 2.5.1: Allocation of Advances; Permitted Uses of Resort
Component Funding Services. Section 2.5.1 of the Disbursement Agreement is
hereby amended by inserting the words and punctuation “; and (c) with respect to
the proceeds of any Term B Funded Loans, Term B Delayed Draw Loans, New Term
Loans or New Revolving Loans, subject to the provisions of Section 3 of the
First Amendment, for any other purpose not prohibited under the terms of the
Credit Agreement” immediately after the words “as provided in Section 2.3.9” in
the penultimate line of such section.
1.2 Amendments to Sections 3.1.6, 3.2.5 and 3.3.6: Conditions Precedent to the
Initial Standard Advances; Provisional Authorization of Gaming Operations.
     (a) Section 3.1.6 of the Disbursement Agreement is hereby amended by
deleting clause (c)(i) of such section in its entirety.
     (b) Section 3.2.5 of the Disbursement Agreement is hereby amended by
deleting clause (c)(i) of such section in its entirety.
     (c) Section 3.3.6 of the Disbursement Agreement is hereby amended by
deleting clause (c)(i) of such section in its entirety.
1.3 Amendments to Sections 3.1.10, 3.2.13, 3.3.14 and 3.4.7: Conditions
Precedent to Advances; Releases.
     (a) Sections 3.1.10(a), 3.2.13(a), 3.3.14(a) and 3.4.7(a) of the
Disbursement Agreement are hereby amended by inserting the words and punctuation
“(or, in the case of any Pre-Existing Construction Contract that requires the
delivery of acknowledgements of payment and unconditional releases on a
prescribed from, the form specified in such Pre-Existing Construction Contract)”
immediately after the words “in the form of Exhibit N-1” in each such section.
Each such section is further amended by inserting the words “claims for amounts
due in

 



--------------------------------------------------------------------------------



 



respect of” between the words “except for” and “such work” preceding the proviso
in each such section, and by deleting the words “for which” preceding such
proviso and substituting therefor the words “of which”.
     (b) Sections 3.1.10(b), 3.2.13(b), 3.3.14(b) and 3.4.7(b) of the
Disbursement Agreement are hereby amended by inserting the words and punctuation
“(or, in the case of any Pre-Existing Construction Contract that requires the
delivery of acknowledgements of payment and releases on a prescribed from, the
form specified in such Pre-Existing Construction Contract)” immediately after
the words “in the form of Exhibit N-2” in each such section. Each such section
is further amended by inserting the words “claims for amounts due in respect of”
between the words “except for” and “work” preceding the proviso in each such
section, and by deleting the words “for which” preceding such proviso and
substituting therefor the words “of which”.
1.4 Amendments to Sections 3.2.2 and 3.3.2: Conditions Precedent to the Initial
Standard Advance for Four Seasons Macao Overall Project and Secondary Projects;
Bid Contracts.
     (a) Section 3.2.2 of the Disbursement Agreement is hereby amended by
deleting such section in its entirety and substituting the following therefor:
3.2.2 Bid Contracts. The Company shall have executed the Construction Management
Agreement relating to the Four Seasons Macao Overall Project and (a) lump sum,
fixed price or guaranteed maximum price Construction Contracts or Trade
Contracts and/or (b) letters of acceptance for such lump sum, fixed price or
guaranteed maximum price Construction Contracts or Trade Contracts, which
Construction Contracts, Trade Contracts and/or letters of acceptance
collectively account for at least sixty percent (60%) of the total costs
reflected in the Project Budget for the Four Seasons Macao Overall Project for
the “Construction Costs” Line Item Category; and copies of such Construction
Management Agreement and all such letters of acceptance, together with any
Construction Contracts and Trade Contracts that may then be executed, shall have
been delivered to the Construction Consultant. Such letters of acceptance shall
be in form and substance reasonably satisfactory to the Construction Consultant
and the Disbursement Agent, and the Construction Consultant shall have
determined that the estimates set forth by the Company in the Project Budget for
the Four Seasons Macao Overall Project in respect of all Project Costs not
covered by any then-effective Construction Contracts and Trade Contracts are
reasonable. The Company shall have certified in the Company’s Initial Standard
Advance Certificate that such Construction Management Agreement and letters of
acceptance, together with any Construction Contracts and Trade Contracts that
may then be executed, satisfy the requirements of this Section 3.2.2 and are
consistent with the Project Budget, the Project Schedule and the Plans and
Specifications for the Four Seasons Macao Overall Project.
     (b) Section 3.3.2 of the Disbursement Agreement is hereby amended by
deleting the text of such section in its entirety and substituting therefor the
words “[intentionally omitted]”.

2



--------------------------------------------------------------------------------



 



1.5 Amendment to Section 3.2.14: Conditions Precedent to the Initial Standard
Advance for Four Seasons Macao Overall Project; Operation, Maintenance and
Management Agreement. Section 3.2.14 of the Disbursement Agreement is hereby
amended by deleting the text of such section in its entirety and substituting
therefor the words “[intentionally omitted]”.
1.6 Amendment to Exhibit A: Definitions.
     (a) Exhibit A of the Disbursement Agreement is hereby amended by deleting
the definitions of “Maximum Early Advance Amount” and “Early Advance Cut-off
Date” therefrom and inserting therein in alphabetical order the following
definitions:
“Early Advance Cut-off Date” means (a) with respect to the Sands Macao Podium
Expansion Project and the Venetian Macao Overall Project, the Loan Advance
Threshold Date; (b) with respect to the Four Seasons Macao Overall Project, the
earliest of (i) the Loan Advance Threshold Date, (ii) the date upon which the
aggregate amount of all Advances made and all other payments made by the Loan
Parties (including withdrawals from the Cash Management Accounts) from and after
the Closing Date to pay Project Costs with respect to such Project equals
$200,000,000, and (iii) May 26, 2007; (c) with respect to all Secondary Projects
(other than the Cotai Strip Infrastructure Project), the earlier of (i) the Loan
Advance Threshold Date, and (ii) the date upon which the aggregate amount of all
Advances made and all other payments made by the Loan Parties (including
withdrawals from the Cash Management Accounts) from and after the Closing Date
to pay for Soft Costs with respect to all Secondary Projects that are not Active
Projects and have not been abandoned in accordance with Section 7.1.6(c) of the
Disbursement Agreement as of the date of determination (excluding the Cotai
Strip Infrastructure Project) equals $20,000,000; and (d) with respect to any
other Project, the Loan Advance Threshold Date.
“First Amendment” means that certain First Amendment to Disbursement Agreement,
dated as of March 5, 2007, by and among the Company, the Disbursement Agent and
the Bank Agent.
“Maximum Early Advance Amount” means an amount equal to, at any time of
determination, (a) $900,000,000.00 plus (b) up to $112,000,000 of amounts paid
by the Loan Parties in respect of premium payments or rents under the Venetian
Macao Land Concession Contract, plus (c) $400,000,000 reduced by the amount of
any investment made in excess of $400,000,000 under Section 7.3(viii) of the
Credit Agreement less (d) the amount of the Refinancing (if any) which exceeds
$50,000,000.
“Pre-Existing Construction Contract” means each Construction Contract and
Subcontract (a) entered into with a Lien Releasing Party prior to May 25, 2006
or (b) tendered to a Lien Releasing Party prior to May 25, 2006 in a proposed
full and final form and with respect to which such Lien Releasing Party has
submitted a price prior to May 25, 2006 based on such full and final form
(subject to

3



--------------------------------------------------------------------------------



 



changes requested by such Lien Releasing Party after the date of tender and
agreed to by the Company).
     (b) Exhibit A of the Disbursement Agreement is hereby amended by deleting
clause (b) of the definition of “Project Costs” in its entirety and substituting
the following therefor:
(b) solely for the purposes of (x) Advances under Sections 3.5 or 3.6 of the
Disbursement Agreement (and not for any other Advance) and (y) checks drawn on,
withdrawals of, and replenishment of amounts on deposit in the Cash Management
Accounts, costs relating to the Four Seasons Macao Overall Project which would
otherwise constitute “Project Costs” if the Four Seasons Macao Overall Project
was then considered an Active Project; provided that the sum of the aggregate
amount of all amounts Advanced for such Project under Sections 3.5 and 3.6 of
the Disbursement Agreement together with all other payments made by the Loan
Parties in respect of such Project from and after the Closing Date (including
withdrawals from the Cash Management Accounts in respect of such Project) shall
not exceed $200,000,000;
1.7 Amendment to Exhibit E: Form of Project Budget/Schedule Amendment
Certificate.
     (a) Attachment B to Exhibit E of the Disbursement Agreement is hereby
amended by (i) deleting the references to Paragraphs “B.1”, “B.2”, “B.3”, “B.9”
and “B.12” from Section 2 thereof, (ii) replacing the reference to Paragraph
“B.6” with a reference to Paragraph “B.6(b)” in Section 2 thereof,
(iii) deleting Section 5 thereof in its entirety, and (iv) deleting the words
and punctuation “Project Budget [and” from the paragraph immediately following
Section 5 thereof.
     (b) Exhibit E of the Disbursement Agreement is hereby amended by deleting
any requirement therefrom that a certificate from the Construction Consultant in
the form of Attachment B thereto be delivered in connection with any amendment
to the Project Budget; provided, however, that such a certificate from the
Construction Consultant shall be required in connection with any amendment to
the Project Schedule. For the avoidance of doubt, notwithstanding anything in
the Disbursement Agreement to the contrary, the Company shall not be obligated
to deliver any certification or confirmation of the Construction Consultant in
connection with any amendment of solely the Project Budget, so long as the
Company satisfies each of the other conditions and requirements set forth in
Section 6.3.1 of the Disbursement Agreement with respect thereto.
1.8 Amendment to Exhibit N-1: Form of Unconditional Lien Waiver. Exhibit N-1 of
the Disbursement Agreement is hereby amended by deleting such exhibit in its
entirety and substituting therefore the exhibit set forth in Annex A hereto.
Section 2. POST-ADVANCE REQUEST SUPPORTING DOCUMENTATION
     Notwithstanding Sections 2.4.1, 3.4.5 and 3.4.6 of the Disbursement
Agreement or any other provision thereof to the contrary, the Company shall have
the right to deliver Appendices III and VIII to each Advance Request and the
Certifying Consultants’ certificates contemplated to be included as Attachments
A and B to each Advance Request (collectively, the

4



--------------------------------------------------------------------------------



 



“Post-Request Supporting Documentation”) five (5) days after delivery of the
Advance Request. Provided that such an Advance Request otherwise complies with
the requirements of the Disbursement Agreement, and so long as the Post-Request
Supporting Documentation is delivered by the Company to the Disbursement Agent,
the Construction Consultant and the Bank Agent within five (5) days following
submission of such Advance Request, the Company shall be deemed to have
delivered an Advance Request in accordance with the provisions of
Section 2.4.1(a) of the Disbursement Agreement (including for purposes of
Section 3.4.5 of the Disbursement Agreement). Notwithstanding anything to the
contrary in the Disbursement Agreement, the Construction Consultant’s
Certificate required under Sections 2.4.1(c) and 3.4.6 of the Disbursement
Agreement may be qualified with respect to any Post-Request Supporting
Documentation delivered after the otherwise applicable deadline for the Advance
Request to which such Post-Request Supporting Documentation to the effect that
the applicable certifications are made to the Construction Consultant’s actual
knowledge after reasonable review in light of the limited time during which the
Construction Consultant had access to such Post-Request Supporting
Documentation; provided, however, that (a) the Construction Consultant shall
continue to review such Post-Request Supporting Documentation following any
Advance made pursuant to such an Advance Request and (b) the making of each
subsequent Advance shall be conditioned upon the Construction Consultant having
issued an unqualified construction consultant’s certificate as required in
Section 2.4.1 with respect to any prior Advance as to which the Construction
Consultant’s certification was so qualified.
Section 3. ADDITIONAL WITHDRAWALS FROM THE TERM LOAN PROCEEDS ACCOUNT
     Notwithstanding anything to the contrary in the Disbursement Agreement,
amounts on deposit in the Term Loans Disbursement Account, any Term Loan
Disbursement Sub-Account and the Company Equity Account may be withdrawn by the
Company at any time to be applied for any purpose that is not prohibited under
the Credit Agreement (other than payment of Project Costs (or to reimburse for
previous payments of Project Costs funded through equity contributions), for
which disbursement may be made only in accordance with the terms and subject to
the conditions set forth in the Disbursement Agreement) so long as prior to such
withdrawal the Company has demonstrated to the reasonable satisfaction of the
Disbursement Agent that, both before and after giving effect to such withdrawal,
the Company is and shall remain In Balance and no Potential Event of Default or
Event of Default has occurred and is continuing.

5



--------------------------------------------------------------------------------



 



Annex A
Exhibit N-1
To Disbursement Agreement
FORM OF
Unconditional waiver and release upon progress payment

 
Date
Parties

     
Name
  [insert name of Owner]
(in Portuguese)
  [insert details]
(in Chinese)
  [insert details]
Short form name
  Owner
Description
  a [limited liability] company incorporated under the laws of the Macau Special
Administrative Region, China, with the registered office at [insert details],
registered with the Macau Companies and Moveable Assets Registry under number
[insert company number], with the share capital of MOP [insert details]
Name
  [insert name of Trade Contractor]
(in Portuguese)
  [insert details]
(in Chinese)
  [insert details]
Short form name
  Trade Contractor
Description
  a [limited liability] company incorporated under the laws of the Macau Special
Administrative Region, China, with the registered office at [insert details],
registered with the Macau Companies and Moveable Assets Registry under number
[insert company number], with the share capital of MOP [insert details]
Trade Contract Number
   

     The undersigned has been paid and has received progress payments totaling
$___for labour and/or materials furnished to ___(“Owner”) for ___(the “Project”)
and does hereby unconditionally release any lien, stop notice, claim for payment
of any kind (other than the Excepted Claims for Payment identified below which
the undersigned has notified the Owner in accordance with the provisions of the
Trade Contract) or claim upon any bond and any rights thereto that the
undersigned has on the above referenced job, including for any and all materials
and work furnished pursuant to any change orders, on or before the date of ___.
     The undersigned does hereby represent and warrant that the undersigned has
or will fully pay for all labour and materials, any and all union, welfare,
pension, vacation or other contributions or benefits required to be made on
account of the employment of labourers and mechanics provided by the undersigned
and does hereby agree to indemnify and hold Owner, the

1



--------------------------------------------------------------------------------



 



Project, the work of improvement and the real property on which the Project is
located, free and harmless from any and all claims or liens arising or resulting
from any non payment of any of the foregoing through the date indicated herein.
     THIS RELEASE COVERS A PROGRESS PAYMENT FOR LABOUR, SERVICES, EQUIPMENT
AND/OR MATERIAL FURNISHED TO VENETIAN COTAI LIMITED THROUGH THE ABOVE REFERENCED
DATE ONLY AND DOES NOT COVER ANY RETENTION OR ITEMS FURNISHED AFTER SAID DATE.
Excepted Claims for Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* For a Trade Contractor to establish and rely upon an Excepted Claim for
Payment it must ensure the following details are set out in the table above:

1.   where the claim relies on a provision of the Trade Contract, the claim must
detail the clause of the Trade Contract on which the claim is based;

2.   where the claim does not rely on a provision of the Trade Contract, the
claim must detail the basis on which the claim is made;

3.   where the claim is based on instructions or variations issued for the Works
the claim must detail and refer to the Construction Manger’s Instruction,   4.  
provide a detailed description for each specific claim so as to easily be
identified; and   5.   the amount of the claim.

Where the Excepted Claim for Payment remains unresolved at the time of any
future progress payment, the undersigned must in later Unconditional Waiver and
Release forms, include updated claim amount details, giving the current amount
of the claim and specifying any further ground or evidence of the claim.

2